Exhibit 10.1
AMERICAN INTERNATIONAL GROUP, INC.
AMENDED AND RESTATED EXECUTIVE SEVERANCE PLAN
     American International Group, Inc., a Delaware corporation (the “Company”),
has adopted this American International Group, Inc. Amended and Restated
Executive Severance Plan (the “Plan”), first effective as of March 11, 2008 (the
“Effective Date”), and amended and restated as of August 26, 2008, by the
Compensation and Management Resources Committee of the Board of Directors of the
Company (the “Compensation Committee”) in accordance with Section VIII.B below.
The Plan replaces the plan also known as the American International Group, Inc.
Executive Severance Plan, which was previously in effect and scheduled to expire
as of June 26, 2008 (the “Prior Plan”).
I. Purpose
     The Plan is maintained for the purpose of providing severance payments and
benefits for a select group of management or highly compensated employees
covered by this Plan whose employment is terminated under the circumstances set
forth in this Plan.
II. Term
     The Plan shall be effective as of the Effective Date and continue until
terminated by the Compensation Committee with 12 months’ notice to Eligible
Employees in accordance with Section VIII below; provided that this Plan shall
in no event terminate before the second anniversary of the Effective Date.
III. Eligibility
     The employees eligible to participate in this Plan at any time (together,
the “Eligible Employees”) shall be comprised of each employee who at the time of
the termination of his or her employment both:
     (1) Is a participant in the Company’s Partners Plan; and
     (2) Either (a) has his or her primary worksite in the United States, (b) is
classified as a Mobile Overseas Personnel (“MOP”) under the Company’s United
States-based Mobility Program or (c) has his or her primary worksite outside of
the United States (and is not classified as an MOP) but he or she was a
participant in the Prior Plan (the employees in referred to in clause (c) are
collectively referred to as the “Grandfathered International Executives”);
provided that (y) if an employee has an employment agreement (or other agreement
or arrangement) that provides for payment of severance in connection with a
“Covered Termination” (as defined in Section IV below), the employee will not be
an Eligible Employee and (z) any Grandfathered International Executive shall
cease to be a participant to the extent that the Company establishes an
alternative executive severance plan for the Grandfathered International
Executive’s relevant jurisdiction.
     For purposes of this Plan, an employee shall be deemed to be a participant
in the Partners Plan only if the employee received an award with respect to the
most recently commenced Performance Period of the Partners Plan (as defined
therein).

 



--------------------------------------------------------------------------------



 



IV. Severance
     An Eligible Employee shall be entitled to receive the benefits described in
this Section IV if he or she experiences a “Covered Termination”; provided that
the benefits to which a Grandfathered International Executive would otherwise be
entitled may be adjusted or limited to the extent that the Compensation
Committee determines is necessary or appropriate in light of applicable law or
local practice.
     A “Covered Termination” shall be:
     (1) For all Eligible Employees, an Eligible Employee’s termination of
service during the term of this Plan for any reason other than the Eligible
Employee’s: (a) death; (b) “Disability” (as defined in Section IV.K below);
(c) resignation (including any resignation that an Eligible Employee may assert
was a constructive discharge); or (d) termination by the Company or its
subsidiaries for “Cause” (as defined in Section IV.K below); and
     (2) In the case of the Chief Executive Officer of the Company and each
other Eligible Employee who is both a participant in the Senior Partners Plan
and has a rank of Senior Vice President or higher of the Company, a Covered
Termination shall also include such Eligible Employee’s termination of service
during the term of this Plan as a result of resignation from his or her
employment for “Good Reason” (as defined in Section IV.K below).
     For purposes of this Plan, an Eligible Employee shall be deemed to be a
participant in the Senior Partners Plan only if such Eligible Employee has an
award outstanding under the Senior Partners Plan with respect to the Performance
Period of the Senior Partners Plan (as defined therein) ending in the year of
termination. Unless otherwise stated in this Plan, for purposes of an Eligible
Employee’s employment, “termination” of employment or service shall mean the
date upon which the Eligible Employee ceases to perform his or her employment
duties and responsibilities for the Company and/or each of its subsidiaries, as
such termination is defined in Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”).
     A. Accrued Wages and Expense Reimbursements
     If an Eligible Employee experiences a Covered Termination, the Eligible
Employee shall receive: (1) accrued wages due through the date of termination in
accordance with the Eligible Employee’s employer’s normal payroll practices;
(2) reimbursement for any unreimbursed business expenses properly incurred by
the Eligible Employee prior to the date of termination in accordance with
Company policy (and for which the Eligible Employee has submitted proper
documentation as may be required by the Company) and (3) any accrued but unused
vacation pay in a lump sum.
     B. Severance Installments
     If an Eligible Employee experiences a Covered Termination, the Eligible
Employee shall receive severance equal to the sum of the following, divided by
12, and then multiplied by the number of months in the “Severance Period” (as
defined below) applicable to the Eligible Employee:
     (1) Annual base salary as of the date of termination; plus

-2-



--------------------------------------------------------------------------------



 



     (2) The total of any payments designated as a “supplemental bonus” or
“quarterly cash” that would have been payable in respect of the year of
termination (including, if applicable, any “supplemental bonus” or “quarterly
cash” payments that would have been so payable if the Eligible Employee had not
elected to receive restricted stock units or other non-cash awards in lieu of
such payments, but not including any spot bonus or other discretionary bonus);
plus
     (3) The average of the Eligible Employee’s “Annual Cash Bonuses” (as
defined below) awarded and paid with respect to the three most recently
completed calendar years preceding the calendar year in which termination occurs
(including any year in which the bonus was zero); provided that: (a) if the date
of termination occurs during a calendar year before the time that Annual Cash
Bonuses have generally been paid out to employees for the prior calendar year’s
performance, the average shall be computed based on the second, third and fourth
calendar years prior to the calendar year in which the termination occurs,
(b) if the Eligible Employee was not employed for all years that would otherwise
be included in the average, the average shall be computed based on each such
year in which Eligible Employee was employed and (c) if the Eligible Employee
earns or is awarded no bonus for one of the years that would otherwise be
included in the average as a result of an approved leave of absence, the average
shall be computed by using the three most recently completed calendar years
preceding the calendar year of termination in which such condition did not
apply. “Annual Cash Bonus” means any performance based, year-end cash bonus or a
cash bonus in lieu of a year-end cash bonus, and the amount of any Annual Cash
Bonus awarded and paid shall include any amount of such bonus voluntarily
deferred by the Eligible Employee.
Such severance amount shall be paid over the number of months in the Severance
Period in equal weekly, biweekly, or monthly installments (each, a “Severance
Installment”) in accordance with the Eligible Employee’s employer’s normal
payroll practices.
     The “Severance Period” shall be:
     (1) For the Chief Executive Officer of the Company, 30 months;
     (2) For Eligible Employees who are both Senior Vice Presidents or higher of
the Company and participants in the Senior Partners’ Plan (as such participation
is set forth in Section IV above), 24 months; and
     (3) For all other Eligible Employees, one month per year of service with
the Company up to a maximum of 12 months, except that (a) no Eligible Employee
shall have a Severance Period of less than six months regardless of years of
service and (b) any Eligible Employee who was also eligible to receive benefits
under the Prior Plan immediately prior to the Effective Date shall be entitled
to a Severance Period that is no shorter than what would have been provided to
such Eligible Employee under the terms of the Prior Plan if such Eligible
Employee had been terminated on December 31, 2007.
     C. Equity and Senior Partners Plan Vesting
     If an Eligible Employee experiences a Covered Termination, the Eligible
Employee’s Severance Period will be treated as continued employment for the
purpose of outstanding

-3-



--------------------------------------------------------------------------------



 



restricted stock units (“RSUs”), performance RSUs that are earned but unvested
under the Partners Plan (but excluding any performance RSUs for performance
periods ending on or after the year of termination), Senior Partners Units
(“SPUs”) that are earned but unvested under the Senior Partners Plan (but
excluding any SPUs for performance periods ending on or after the year of
termination) and options, in each case that would otherwise have vested or
become exercisable during the Severance Period had the Eligible Employee’s
employment not terminated. Such awards shall otherwise continue to be subject to
the terms and conditions of the applicable plan and award agreement, provided
that, for purposes of the commencement and measurement of the post-termination
exercise period (if any as approved in accordance with the plan and award
agreement) applicable to any stock options held by the Eligible Employee as of
the date of termination, the last day of the Severance Period will be considered
the date of termination. To the extent an RSU, SPU or option does not vest upon
the last day of the Severance Period such award shall be forfeited for no
consideration.
     D. Continued Health Coverage and Participation in Retiree Health
     If an Eligible Employee experiences a Covered Termination, the Eligible
Employee shall be entitled to participate during the Severance Period in the
applicable Company-provided health plan for active employees in which the
Eligible Employee participated prior to termination by paying on an after-tax
basis the applicable employee contribution charged to active employees receiving
similar coverage. If the Eligible Employee participates in such plan, the
actuarial cost of such coverage in excess of the applicable employee
contribution paid by the Eligible Employee, as determined by the Company, shall
be imputed as taxable income to the Eligible Employee. Upon the last day of the
Severance Period, the Eligible Employee shall be treated as having had a
termination event as of the date that the Severance Period ends for purposes of
continuing coverage requirements under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”).
     If an Eligible Employee experiences a Covered Termination, the Eligible
Employee’s Severance Period (but not including any period of coverage under
COBRA) shall be treated as a period of employment service (in connection with
both the age and service requirements) for purposes of determining the Eligible
Employee’s eligibility to participate, in and to calculate the amount of, the
Company contribution towards any Company retiree health plan. For these
purposes, the Eligible Employee’s deemed period of employment service shall end
as of the last day of the Severance Period. If the Eligible Employee would not
have satisfied the eligibility requirements to participate in any Company
retiree health plan but for the preceding treatment of the Severance Period as a
period of employment service, the actuarial cost of such retiree health coverage
in excess of any contribution paid by the Eligible Employee, as determined by
the Company, shall be imputed as income for all periods in which such retiree
health coverage is provided. If, however, the Eligible Employee satisfies the
eligibility requirements to participate in any Company retiree health plan on
the basis of the Eligible Employee’s age and years of service on or before the
date of termination, then no such income imputation shall occur with respect to
retiree health coverage.
     E. Additional Non-qualified Pension Credits
     If an Eligible Employee experiences a Covered Termination, the Eligible
Employee shall be entitled to additional service credit and credit for
additional age, in each case in an amount equal to the length of the Severance
Period, for purposes of calculating the

-4-



--------------------------------------------------------------------------------



 



Eligible Employee’s benefit amounts, and determining vesting and eligibility for
retirement (including early retirement), under the Company’s non-qualified
pension plans (plans that are not intended to be qualified under the provisions
of Code section 401) in which such Eligible Employee was actively participating
immediately prior to his or her date of termination. For the avoidance of doubt,
no Severance Installments pursuant to Section IV.B of this Plan shall be
included in the calculation of any benefits of an Eligible Employee under any
non-qualified pension plan of the Company. Eligible Employees shall commence
payments under such non-qualified pension plans at the time specified in the
applicable plan, determined as if “Qualified Plan Retirement Income” (as defined
in the applicable plan) began to be paid immediately following the Eligible
Employee’s date of termination.
     F. Continued Life Insurance and Participation in Retiree Life
     If an Eligible Employee experiences a Covered Termination, the Eligible
Employee shall be entitled to participate during the Severance Period in the
group life insurance benefits generally available to active employees of the
Company. The Eligible Employee shall be required to pay the costs of such
coverage on the same basis as prior to the date of termination. Any portion of
the premium paid by the Company shall be imputed as taxable income to the
Eligible Employee. If an Eligible Employee experiences a Covered Termination,
the Eligible Employee’s Severance Period shall be treated as a period of
employment service (in connection with both the age and service requirements)
for purposes of determining the Eligible Employee’s eligibility to participate
in and to calculate the amount of a Company contribution towards any Company
retiree life insurance coverage. The Eligible Employee’s deemed period of
employment service shall end as of the close of the Severance Period. If the
Eligible Employee would not have satisfied the eligibility requirements to
participate in any Company retiree life insurance plan but for the treatment of
the Severance Period as a period of employment service, the actuarial cost of
such retiree life insurance coverage in excess of any contribution paid by the
Eligible Employee, as determined by the Company, shall be imputed as income for
all periods in which such retiree life insurance coverage is provided. If,
however, the Eligible Employee satisfies the eligibility requirement to
participate in any Company retiree life insurance plan on the basis of the
Eligible Employee’s age and years of service on or before the date of
termination, no such income imputation shall occur with respect to retiree life
insurance coverage.
     G. Limitations on Severance
     The amounts described in Subsections B through F of this Section IV
(collectively referred to as “Severance”) are subject to the Eligible Employee’s
continued compliance with any applicable release and/or restrictive covenant
agreement (referred to generically as the “Release”) that the Company may
require under other compensation arrangements (including but not limited to the
plans referred to collectively as the Partners Plan, the Senior Partners Plan
and the Company’s Deferred Compensation Profit Participation Plan), any
applicable employment agreement or the release pursuant to Section VI below.
Failure to execute or adhere to such a Release by the Eligible Employee shall
result in a forfeiture of all Severance under this Plan. (For the avoidance of
doubt, any Severance Installment or other Severance benefit due under the terms
of this Plan shall be forfeited to the extent such payment would have otherwise
been due but for the Eligible Employee’s failure to provide the Company with a
duly executed and effective Release.) Nothing herein shall preclude the Company
in its sole discretion from requiring the Eligible Employee to

-5-



--------------------------------------------------------------------------------



 



enter into other such releases or agreements as a condition to receiving
Severance under this Plan.
     H. Timing of Payments and Delay for Specified Employees
     Severance Installments shall commence on a payroll date of the Eligible
Employee’s employer within 90 days following the Eligible Employee’s termination
of employment. For purposes of Code section 409A, each Severance Installment
shall be treated as a separate payment. If the Plan Administrator determines
that the Eligible Employee is a “specified employee” for purposes of Code
section 409A, any Severance Installment or other Severance benefit that would
otherwise be payable or due under Section IV of this Plan shall be delayed for
six months to the extent that such Severance is determined to constitute
deferred compensation under Code section 409A (taking into account any
regulatory exceptions that may be applicable, such as short-term deferral and
separation under Code section 409A). In such case, the Eligible Employee shall
not receive such Severance Installment or benefit that is subject to the
six-month delay until the first scheduled payroll date that occurs more than six
months following the date of termination (the “First Payment Date”) and, on the
First Payment Date, the Company shall pay the Eligible Employee an amount equal
to the sum of the Severance Installments that would have been payable in respect
of the period preceding the First Payment Date but for the delay imposed on
account of Code section 409A.
     I. Covenants and for “Cause” Terminations
     Notwithstanding anything to the contrary in this Plan, if at any time
(a) the Eligible Employee breaches any of the provisions of a Release or (b) the
Plan Administrator determines that grounds existed, on or prior to the date of
termination of the Eligible Employee’s employment with the Company, including
prior to the Effective Date, for the Company to terminate the Eligible
Employee’s employment for “Cause”:
     (1) No further payments or benefits shall be due under this Section IV; and
     (2) The Eligible Employee shall be obligated to repay to the Company,
immediately and in a cash lump sum, the amount of any Severance Installments and
other Severance benefits (other than any amounts received by the Eligible
Employee under Sections IV.D, E or F) previously received by the Eligible
Employee (which shall, for the avoidance of doubt, be calculated on a pre-tax
basis);
provided that the Eligible Employee shall in all events be entitled to receive
accrued wages, expense reimbursement and accrued but unused vacation pay as set
forth in Section IV.A above.
     J. No Rights
     Other than as provided in this Section IV, an Eligible Employee shall have
no rights to any compensation or any other benefits under this Plan. All other
benefits, if any, due to the Eligible Employee following the date of termination
shall be determined in accordance with the plans, policies and practices of the
Company or any subsidiary of the Company. Whether the Eligible Employee’s
employment has terminated for purposes of any Company plan or arrangement shall
be determined on the basis of the applicable terms of the plan or arrangement.

-6-



--------------------------------------------------------------------------------



 



     K. Definitions
     “Cause” shall mean, whether occurring prior to, or on or after the
Effective Date:
     (1) The Eligible Employee’s failure to perform substantially his or her
duties with the Company or any subsidiary of the Company (other than any such
failure resulting from the Eligible Employee’s incapacity due to physical or
mental illness);
     (2) The Eligible Employee’s malfeasance or misconduct;
     (3) The Eligible Employee’s knowing and material violation of a provision
of the Company’s Code of Conduct or the Director, Executive Officer and Senior
Financial Officer Code of Business Conduct and Ethics, as such codes of conduct
may be in effect from time to time, or other policies regarding behavior of
employees; or
     (4) The conviction of, or entry of a plea of guilty or no contest by the
Eligible Employee with respect to, a felony or any lesser crime of which fraud
or dishonesty is a material element.
     “Disability” shall mean a period of medically determined physical or mental
impairment that is expected to result in death or last for a period of not less
than 12 months during which a Participant qualifies for income replacement
benefits under the Participating Employer’s long-term disability plan for at
least 3 months, or, if a Participant does not participate in such a plan, a
period of disability during which the Participant is unable to engage in any
substantial gainful activity by reason of any medically determined physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months.
     “Good Reason” shall mean:
     (1) A diminution in the Eligible Employee’s duties or responsibilities such
that they are (or the assignment to the Eligible Employee of any duties or
responsibilities that are) inconsistent in any material and adverse respect with
the Eligible Employee’s then title or offices;
     (2) A diminution in the Eligible Employee’s titles or offices (including,
if applicable, membership on the Board) that is material and adverse to the
Eligible Employee;
     (3) A material reduction by the Company in the Eligible Employee’s rate of
annual base salary; or
     (4) A material reduction by the Company in the Eligible Employee’s annual
target bonus opportunity.
     Notwithstanding the foregoing, a termination for Good Reason shall not have
occurred unless (a) the Eligible Employee gives written notice to the Company of
termination of employment within 30 days after the Eligible Employee first
becomes aware of the occurrence of the circumstances constituting Good Reason,
specifying in detail the circumstances constituting Good Reason, and the Company
has failed within 30 days after receipt of such notice to cure the circumstances
constituting Good Reason, and (b) the

-7-



--------------------------------------------------------------------------------



 



Eligible Employee’s “separation from service” (within the meaning of Code
section 409A) occurs no later than two years following the initial existence of
one or more of the circumstances giving rise to Good Reason.
V. No Duplication/No Mitigation
     A. No Duplication
     This Plan is not intended to, and shall not, result in any duplication of
payments or benefits to any Eligible Employee. The Compensation Committee shall
be authorized to interpret this Plan to give effect to the preceding sentence.
     B. No Mitigation
     In order for an Eligible Employee to receive the Severance described in
this Plan, the Eligible Employee shall be under no obligation to seek other
employment or otherwise mitigate the obligations of the Company under this Plan,
and there shall be no offset against any amounts due under this Plan on account
of any remuneration attributable to any subsequent employment that the Eligible
Employee may obtain.
VI. Release and Restrictive Covenant Agreement
     Subject to Section IV.G above, the Company may require and condition
payment of the Severance on the Eligible Employee’s execution of a Release in
the form attached to this Plan as Exhibit A; provided, however, that such
Release must be executed within 60 days after the date of termination; provided,
further, that if the local laws of a country or non-U.S. jurisdiction in which
an Eligible Employee works would not permit all or a portion of the Release to
be structured or executed in the form attached hereto, the General Counsel of
the Company or his or her designee shall have the discretion to create a release
that incorporates as much of the Release as possible while also complying with
such local laws.
VII. Plan Administration
     A. Compensation Committee
     The Plan shall be interpreted, administered and operated by the
Compensation Committee, which shall have the complete authority, in its sole
discretion, subject to the express provisions of this Plan, to interpret this
Plan, adopt any rules and regulations for carrying out this Plan as may be
appropriate and decide any and all matters and make any and all determinations
arising under or otherwise necessary or advisable for the administration of this
Plan. All interpretations and decisions by the Compensation Committee shall be
final, conclusive and binding on all parties affected thereby, and shall
supersede any decisions or actions by the “Claims Administrator” (as defined
below). Notwithstanding the foregoing, the Compensation Committee shall have the
right to delegate to any individual member of the Compensation Committee or to
any executive of the Company any of the Compensation Committee’s authority under
this Plan; provided, that no person shall act as Plan Administrator in any
matter directly relating to his or her eligibility or amount of Severance under
this Plan. The Compensation Committee and/or the member of the Compensation
Committee or the executive of the Company delegated any authority under this
Plan shall be referred to in this Plan as the “Plan Administrator.”

-8-



--------------------------------------------------------------------------------



 



     B. Expenses and Liabilities
     All expenses and liabilities that the Plan Administrator and the Claims
Administrator incur in connection with the administration of this Plan shall be
borne by the Company. The Plan Administrator and the Claims Administrator may
employ attorneys, consultants, accountants, appraisers, brokers or other persons
in connection with such administration, and the Plan Administrator, the Claims
Administrator, the Company and the Company’s officers and directors shall be
entitled to rely upon the advice, opinions or valuations of any such persons. No
member of the Compensation Committee or any executive delegated by the
Compensation Committee as Plan Administrator, or the Claims Administrator shall
be personally liable for any action, determination or interpretation made in
good faith with respect to this Plan, and all members of the Compensation
Committee and any executive delegated by the Compensation Committee as the Plan
Administrator and the Claims Administrator shall be fully protected by the
Company in respect of any such action, determination or interpretation to the
extent permitted by (a) the Company’s charter; (b) the Company’s bylaws and
(c) applicable law.
VIII. Termination and Amendment
     A. Termination
     The Compensation Committee may terminate this Plan in accordance with
Section II of this Plan, provided that no termination shall adversely affect the
payments or benefits to which any Eligible Employee has become entitled by
virtue of a Covered Termination occurring before the time of termination of this
Plan. Any notice of termination shall be in accordance with Section VIII.C
below.
     B. Amendment
     The Compensation Committee may amend this Plan in any manner, provided
that, in the event an amendment is determined by the Compensation Committee to
be, in the aggregate, material and adverse to an Eligible Employee (taking into
account any aspects of such amendments that are beneficial to the Eligible
Employee), the Compensation Committee shall provide 12 months’ notice to such
Eligible Employee in accordance with Section VIII.C below (and no such change
shall be effective before the second anniversary of the Effective Date). In
addition, the Compensation Committee may, at any time, amend this Plan in any
manner it determines in good faith is necessary or appropriate (1) to comply
with applicable law or (2) to comply with Code section 409A. Any notice of
amendment shall be in accordance with Section VIII.C below.
     For the avoidance of doubt, amendments under the preceding sentence may be
material and adverse to Eligible Employees. In addition, if an employee was not
an Eligible Employee because he or she had an employment agreement (or other
agreement or arrangement) that contemplated payment of severance with respect to
any termination, the Compensation Committee may amend this Plan to exclude such
employee without notice to such employee (notwithstanding the expiration of such
agreement or arrangement) if it determines that in good faith that such
exclusion is necessary to comply with Code section 409A.

-9-



--------------------------------------------------------------------------------



 



     C. Notice of Termination or Amendment
     The Company shall be deemed to have provided any notice required by this
Section VIII if the Company makes a reasonable, good faith effort to email or
otherwise contact all Eligible Employees. For the avoidance of doubt, notice
shall be deemed to have been validly delivered to every Eligible Employee
notwithstanding that certain individual Eligible Employees do not receive actual
notice, if the Company makes reasonable, good faith efforts as provided in the
preceding sentence.
     D. Participation in Partners Plan and Senior Partners Plan
     The Compensation Committee may from time to time designate successor or
alternative plans to the Partners Plan and/or the Senior Partners Plan
(including levels of participation in any such successor or alternative plan) by
reference to which status as an Eligible Employee (or benefit levels under this
Plan) is established. This Plan shall in no way limit the ability of the Company
or Compensation Committee to change or terminate an employee’s participation in
the Partners Plan and/or the Senior Partners Plan (or any successor or
alternative plan), which may in turn cause such employee to cease to be an
Eligible Employee.
IX. Claims and Appeals Procedures
     The following claim review and claim appeal procedures apply to all claims
of any nature related to this Plan. For purposes of this Plan, the “Claims
Administrator” is the Company’s Senior Vice President, Human Resources, except
when, in his or her discretion, the Claims Administrator delegates his
responsibilities to a committee comprised of three individuals: the most senior
executive in Company’s Employee Relations Department; the most senior executive
in the Company’s Compensation Department; and the Company’s senior labor and
employment counsel, who shall act as Claims Administrator.
     A. Initial Claim
     To the extent that an Eligible Employee believes that he or she is entitled
to a benefit under this Plan that such Eligible Employee has not received, such
Eligible Employee may file a claim for benefits under this Plan, as provided in
this Section IX of this Plan.
     1. Procedure for Filing a Claim
     An Eligible Employee must submit a claim in writing on the appropriate
claim form (or in such other manner acceptable to the Claims Administrator),
along with any supporting comments, documents, records and other information, to
the Claims Administrator in person or by messenger.
     If an Eligible Employee fails to properly file a claim for a benefit under
this Plan, the Eligible Employee shall be considered not to have exhausted all
administrative remedies under this Plan, and shall not be able to bring any
legal action for the benefit. Claims and appeals of denied claims may be pursued
by an Eligible Employee, or if approved by the Claims Administrator, by an
Eligible Employee’s authorized representative.
     2. Initial Claim Review

-10-



--------------------------------------------------------------------------------



 



     The Claims Administrator shall conduct the initial claim review. The Claims
Administrator shall consider the applicable terms and provisions of this Plan
and amendments to this Plan, and any information and evidence presented by the
Eligible Employee and any other relevant information.
     3. Initial Benefit Determination
     (a) Timing of Notification on Initial Claim
     The Claims Administrator shall notify an Eligible Employee about his or her
claim within a reasonable period of time, but, in any event, within 90 days
after the Plan Administrator or Claims Administrator, as the case may be,
receives the Eligible Employee’s claim, unless the Claims Administrator
determines that special circumstances require an extension of time for
processing the claim. If the Claims Administrator determines that an extension
is needed, the Eligible Employee shall be notified before the end of the initial
90-day period. The notification shall say what special circumstances require an
extension of time. The Eligible Employee shall be told the date by which the
Claims Administrator expects to render the determination, which in any event
shall be within 90 days from the end of the initial 90-day period.
     If such an extension is necessary because an Eligible Employee did not
submit the information necessary to decide the claim, the time period in which
the Plan Administrator is required to make a decision shall be frozen from the
date on which the notification is sent to the Eligible Employee until the
Eligible Employee responds to the request for additional information. If the
Eligible Employee fails to provide the necessary information in a reasonable
period of time, the Plan Administrator may, in its discretion, decide the
Eligible Employee’s claim based on the information already provided.
     (b) Manner and Content of Notification of Denied Claim
     In the event the Claims Administrator denies an Eligible Employee’s claim
for benefits, the Claims Administrator shall provide an Eligible Employee with
written or electronic notice of any denial, in accordance with applicable U.S.
Department of Labor regulations. The notification shall include:
     (i) The specific reason or reasons for the denial;
     (ii) Reference to the specific provision(s) of this Plan on which the
determination is based;
     (iii) A description of any additional material or information necessary for
an Eligible Employee to revise the claim and an explanation of why such material
or information is necessary; and
     (iv) A description of this Plan’s review procedures and the time limits
applicable to such procedures.
     4. Claims Processing
     In the event the Claims Administrator approves an Eligible Employee’s claim
for benefits, the Claims Administrator shall provide the Release that the
Eligible Employee must sign pursuant Section VI of this Plan, and shall
coordinate with the applicable

-11-



--------------------------------------------------------------------------------



 



Company payroll department, the Company benefits department, and any other
Company entity or counsel as necessary to implement the terms of Section IV of
this Plan.
     B. Review of Initial Benefit Denial
     1. Procedure for Filing an Appeal of a Denial
     Any appeal of a denial must be delivered to the Plan Administrator within
60 days after an Eligible Employee receives notice of denial. Failure to appeal
within the 60-day period shall be considered a failure to exhaust all
administrative remedies under this Plan and shall make an Eligible Employee
unable to bring a legal action to recover a benefit under this Plan. An Eligible
Employee’s appeal must be in writing, using the appropriate form provided by the
Plan Administrator (or in such other manner acceptable to the Plan
Administrator). The request for an appeal must be filed with the Plan
Administrator in person or by messenger, in either case, evidenced by written
receipt or by first-class postage-paid mail and return receipt requested, to the
Plan Administrator.
     2. Review Procedures for Denials
     The Plan Administrator shall provide a review that takes into account all
comments, documents, records and other information submitted by an Eligible
Employee without regard to whether such information was submitted or considered
in the initial benefit determination. An Eligible Employee shall have the
opportunity to submit written comments, documents, records and other information
relating to the claim and shall be provided, upon request and free of charge,
reasonable access to and copies of all relevant documents.
     3. Timing of Notification of Benefit Determination on Review
     The Plan Administrator shall notify an Eligible Employee of the Plan
Administrator’s decision within a reasonable period of time, but in any event
within 60 days after the Plan Administrator receives the Eligible Employee’s
request for review, unless the Plan Administrator determines that special
circumstances require more time for processing the review of the adverse benefit
determination.
     If the Plan Administrator determines that an extension is required, the
Plan Administrator shall tell an Eligible Employee in writing before the end of
the initial 60-day period. The Plan Administrator shall tell the Eligible
Employee the special circumstances that require an extension of time, and the
date by which the Plan Administrator expects to render the determination on
review, which in any event shall be within 60 days from the end of the initial
60-day period.
     If such an extension is necessary because an Eligible Employee did not
submit the information necessary to decide the claim, the time period in which
the Plan Administrator is required to make a decision shall be frozen from the
date on which the notification is sent to the Eligible Employee until the
Eligible Employee responds to the request for additional information. If the
Eligible Employee fails to provide the necessary information in a reasonable
period of time, the Plan Administrator may, in its discretion, decide the
Eligible Employee’s claim based on the information already provided.
     4. Manner and Content of Notification of Benefit Determination on Review

-12-



--------------------------------------------------------------------------------



 



     The Plan Administrator shall provide a notice of this Plan’s benefit
determination on review, in accordance with applicable U.S. Department of Labor
regulations. If an Eligible Employee’s appeal is denied, the notification shall
include:
     (a) The specific reason or reasons for the denial;
     (b) Reference to the specific provision(s) of this Plan on which the
determination is based; and
     (c) A statement that the Eligible Employee is entitled to receive, upon
request and free of charge, reasonable access to and copies of all relevant
documents.
     If an Eligible Employee‘s appeal is approved, the Plan Administrator shall
forward the claim to the Claims Administrator for processing in accordance with
Section IX.A.4 above.
     C. Legal Action
     An Eligible Employee cannot bring any action to recover any benefit under
this Plan if the Eligible Employee does not file a valid claim for a benefit and
seek timely review of a denial of that claim.
X. Withholding Taxes
     The Company may withhold from any amounts payable under this Plan such
federal, state, local or other taxes as may be required to be withheld pursuant
to any applicable law or regulation.
XI. Miscellaneous
     A. No Effect on Other Benefits
     Any Severance received by an Eligible Employee under this Plan shall not be
counted as compensation for purposes of determining benefits under other benefit
plans, programs, policies and agreements, except to the extent expressly
provided therein or in this Plan.
     B. Unfunded Obligation
     Any Severance and benefits provided under this Plan shall constitute an
unfunded obligation of the Company. Severance Installments and other benefits
paid under this Plan will be made, when due, entirely by the Company from its
general assets. This Plan shall constitute solely an unsecured promise by the
Company to provide Severance to Eligible Employees to the extent provided
herein. For the avoidance of doubt, any pension, health or life insurance
benefits to which an Eligible Employee may be entitled under this Plan shall be
provided under other applicable employee benefit plans of the Company. This Plan
does not provide the substantive benefits under such other employee benefit
plans, and nothing in this Plan shall restrict the Company’s ability to amend,
modify or terminate such other employee benefit plans.
     C. Employment Status

-13-



--------------------------------------------------------------------------------



 



The Plan is not a contract of employment, does not guarantee the Eligible
Employee employment for any specified period and does not limit the right of the
Company or any subsidiary of the Company to terminate the employment of the
Eligible Employee at any time for any reason or no reason or to change the
status of any Eligible Employee’s employment or to change any employment
policies.
     D. Section Headings
     The section headings contained in this Plan are included solely for
convenience of reference and shall not in any way affect the meaning of any
provision of this Plan.
     E. Governing Law
     It is intended that this Plan be an “employee welfare benefit plan” within
the meaning of Section 3(1) of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”) maintained for the purpose of providing benefits for
a select group of management or highly compensated employees, and this Plan
shall be administered in a manner consistent with such intent. The Plan
Administrator shall provide any documents relating to this Plan to the Secretary
of the U.S. Department of Labor upon request. The Plan and all rights under this
Plan shall be governed and construed in accordance with ERISA, and, to the
extent not preempted by federal law, with the laws of the State of New York. The
Plan shall also be subject to all applicable non-U.S. laws as to Eligible
Employees located outside of the United States. Without limiting the generality
of this Section XI.E, it is intended that this Plan comply with Code section
409A, including any regulatory exceptions that may be applicable, such as the
short-term deferral and separation pay exceptions.
     In the event that any provision of this Plan is not permitted by the local
laws of a country or jurisdiction in which an Eligible Employee works, such
local law shall supersede that provision of this Plan with respect to that
Eligible Employee.
     F. Assignment
     This Plan shall inure to the benefit of and shall be enforceable by an
Eligible Employee’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If an
Eligible Employee should die while any amount is still payable to the Eligible
Employee under this Plan had the Eligible Employee continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Plan, or as determined by the Compensation Committee, to the
Eligible Employee’s estate. An Eligible Employee’s rights under this Plan shall
not otherwise be transferable or subject to lien or attachment.

-14-



--------------------------------------------------------------------------------



 



EXHIBIT A
AMERICAN INTERNATIONAL GROUP, INC.
RELEASE AND RESTRICTIVE COVENANT AGREEMENT
     This Release and Restrictive Covenant Agreement (the “Agreement”) is
entered into by and between                                          (the
“Employee”) and American International Group, Inc., a Delaware Corporation (the
“Company”).
     Unless the context otherwise requires each term defined in the American
International Group, Inc. Executive Severance Plan (the “Plan”) has the same
meaning when used in this Agreement.
I. Termination of Employment
     The Employee’s employment with the Company and each of its subsidiaries and
controlled affiliates (collectively “AIG”) shall terminate on
                     (the “Termination Date”) and, as of that date, the Employee
shall cease performing the Employee’s employment duties and responsibilities for
AIG and shall no longer report to work for AIG. For purposes of this Agreement,
the term “controlled affiliates” means an entity of which the Company directly
or indirectly owns or controls a majority of the voting shares.
II. Severance
     The Employee shall receive Severance Installments (as defined in the Plan)
in the gross amount of $                    , less applicable tax and benefit
withholdings paid out over                      months (in equal weekly,
biweekly, or monthly installments) in accordance with Section IV.B of the Plan
and the Company’s normal payroll practices. The Employee shall also be paid
accrued wages, reimbursed expenses and                      days of accrued,
unused vacation pay as set forth in Section IV.A of the Plan.
III. Other Benefits
     Nothing in this Agreement modifies or affects any of the terms of any
benefit plans or programs (including, without limitation, the Company’s right to
alter the terms of such plans or programs). No further contributions or employer
matching contributions shall be made on behalf of the Employee to any Company
401(k) or other savings or thrift plan after the Termination Date and Employee
shall no longer be eligible for coverage under the short-term and long-term
disability programs or the Employee Stock Purchase Plan after the Termination
Date. The Employee shall not accrue vacation after the Termination Date. Except
as set forth in this Agreement, there are no other payments or benefits due to
the Employee from the Company (except those benefits as set forth in
Sections IV.C through F of the Plan); the items set forth on Schedule 1 of this
Agreement are the only payments due to the Employee under Sections IV.B through
F of the Plan. The Employee acknowledges and agrees that the Company has made no
representations to the Employee as to the applicability of Section 409A of the
Internal Revenue Code to any of the payments or benefits provided to the
Employee pursuant to the Plan or this Agreement.
IV. Release of Claims
     In partial consideration of the payments and benefits described in
Section IV of the Plan, to which the Employee agrees the Employee is not
entitled until and unless he

A-1



--------------------------------------------------------------------------------



 



executes this Agreement, the Employee, for and on behalf of the Employee and the
Employee’s heirs and assigns, subject to the following two sentences hereof,
hereby waives and releases any common law, statutory or other complaints,
claims, charges or causes of action of any kind whatsoever, both known and
unknown, in law or in equity, which the Employee ever had, now has or may have
against AIG and its shareholders (other than C.V. Starr & Co., Inc. and Starr
International Company, Inc.), successors, assigns, directors, officers,
partners, members, employees or agents (collectively, the “Releasees”),
including, without limitation, any complaint, charge or cause of action arising
under federal, state or local laws pertaining to employment, including the Age
Discrimination in Employment Act of 1967 (“ADEA,” a law which prohibits
discrimination on the basis of age), the National Labor Relations Act, the Civil
Rights Act of 1991, the Americans With Disabilities Act of 1990, Title VII of
the Civil Rights Act of 1964, all as amended; and all other federal, state and
local laws and regulations. By signing this Agreement, the Employee acknowledges
that the Employee intends to waive and release any rights known or unknown that
the Employee may have against the Releasees under these and any other laws;
provided, that the Employee does not waive or release claims with respect to the
right to enforce the Employee’s rights under this Agreement (the “Unreleased
Claims”). In addition, the Employee agrees the Employee waives any claim to
reinstatement or re-employment with AIG, the Employee shall not seek or accept
employment with AIG after the Termination date and the Employee agrees not to
bring any claim based upon the failure or refusal of AIG to employ the Employee
hereafter.
V. Proceedings
     The Employee acknowledges that the Employee has not filed any complaint,
charge, claim or proceeding, except with respect to an Unreleased Claim, if any,
against any of the Releasees before any local, state or federal agency, court or
other body (each individually a “Proceeding”). The Employee represents that the
Employee is not aware of any basis on which such a Proceeding could reasonably
be instituted. By signing this Agreement the Employee:
     (a) Acknowledges that the Employee shall not initiate or cause to be
initiated on his behalf any Proceeding and shall not participate in any
Proceeding, in each case, except as required by law;
     (b) Waives any right he may have to benefit in any manner from any relief
(whether monetary or otherwise) arising out of any Proceeding, including any
Proceeding conducted by the Equal Employment Opportunity Commission (“EEOC”);
and
     (c) Acknowledges that the Employee shall be limiting the availability of
certain remedies that the Employee may have against AIG and limiting also the
Employee’s ability to pursue certain claims against the Releasees.
     Notwithstanding the above, nothing in Section V of this Agreement shall
prevent the Employee from:
     (x) Initiating or causing to be initiated on his or her behalf any
complaint, charge, claim or proceeding against the Company before any local,
state or federal agency, court or other body challenging the validity of the
waiver of his or her claims under the ADEA contained in Section IV of this
Agreement (but no other portion of such waiver), or

A-2



--------------------------------------------------------------------------------



 



     (y) Initiating or participating in an investigation or proceeding conducted
by the EEOC.
VI. Time to Consider
     The payments and benefits payable to the Employee under this Agreement
include consideration provided to Employee over and above anything of value to
which the Employee already is entitled. The Employee acknowledges that the
Employee has been advised that the Employee has 21 days from the date of the
Employee’s receipt of this Agreement to consider all the provisions of this
Agreement.
     THE EMPLOYEE FURTHER ACKNOWLEDGES THAT THE EMPLOYEE HAS READ THIS AGREEMENT
CAREFULLY, HAS BEEN ADVISED BY THE COMPANY TO, CONSULT AN ATTORNEY, AND FULLY
UNDERSTANDS THAT BY SIGNING BELOW THE EMPLOYEE IS GIVING UP CERTAIN RIGHTS WHICH
THE EMPLOYEE MAY HAVE TO SUE OR ASSERT A CLAIM AGAINST ANY OF THE RELEASEES, AS
DESCRIBED IN SECTION IV OF THIS AGREEMENT AND THE OTHER PROVISIONS HEREOF. THE
EMPLOYEE ACKNOWLEDGES THAT THE EMPLOYEE HAS NOT BEEN FORCED OR PRESSURED IN ANY
MANNER WHATSOEVER TO SIGN THIS AGREEMENT, AND THE EMPLOYEE AGREES TO ALL OF ITS
TERMS VOLUNTARILY.
VII. Revocation
     The Employee hereby acknowledges and understands that the Employee shall
have seven days from the date of the Employee’s execution of this Agreement to
revoke this Agreement (including, without limitation, any and all claims arising
under the ADEA) by providing written notice of revocation delivered to the
General Counsel of the Company no later than 5:00 p.m. on the seventh day after
the Employee has signed the Agreement. Neither the Company nor any other person
is obligated to provide any benefits to the Employee pursuant to Section IV of
the Plan until eight days have passed since the Employee’s signing of this
Agreement without the Employee having revoked this Agreement. If the Employee
revokes this Agreement pursuant to this Section, the Employee shall be deemed
not to have accepted the terms of this Agreement, and no action shall be
required of AIG under any section of this Agreement.
VIII. No Admission
     This Agreement does not constitute an admission of liability or wrongdoing
of any kind by the Employee or AIG.
IX. Restrictive Covenants
     A. Non-Competition/Non-Solicitation
     The Employee acknowledges and recognizes the highly competitive nature of
the businesses of AIG and accordingly agrees as follows:
     1. During the period commencing on the Employee’s Termination Date and
ending on the earlier of the (i) the one-year anniversary of such date and
(ii) the expiration of the “Severance Period” (as defined in the Plan) (the
“Restricted Period”). The Employee shall not, directly or indirectly:

A-3



--------------------------------------------------------------------------------



 



     (a) Engage in any “Competitive Business” (defined below) for the Employee’s
own account;
     (b) Enter the employ of, or render any services to, any person engaged in
any Competitive Business;
     (c) Acquire a financial interest in, or otherwise become actively involved
with, any person engaged in any Competitive Business, directly or indirectly, as
an individual, partner, shareholder, officer, director, principal, agent,
trustee or consultant; or
     (d) Interfere with business relationships between AIG and customers or
suppliers of, or consultants to AIG.
     2. For purposes of this Section IX, a “Competitive Business” means, as of
any date, including during the Restricted Period, any person or entity
(including any joint venture, partnership, firm, corporation or limited
liability company) that engages in or proposes to engage in the following
activities in any geographical area in which AIG does business:
     (a) The property and casualty insurance business, including commercial
insurance, business insurance, personal insurance and specialty insurance;
     (b) The life and accident and health insurance business;
     (c) The underwriting, reinsurance, marketing or sale of (y) any form of
insurance of any kind that AIG as of such date does, or proposes to, underwrite,
reinsure, market or sell (any such form of insurance, an “AIG Insurance
Product”), or (z) any other form of insurance that is marketed or sold in
competition with any AIG Insurance Product;
     (d) The investment and financial services business, including retirement
services and mutual funds services; or
     (e) Any other business that as of such date is a direct and material
competitor of one of AIG’s businesses.
     3. Notwithstanding anything to the contrary in this Agreement, the Employee
may directly or indirectly, own, solely as an investment, securities of any
person engaged in the business of AIG which are publicly traded on a national or
regional stock exchange or on the over-the-counter market if the Employee (a) is
not a controlling person of, or a member of a group which controls, such person
and (b) does not, directly or indirectly, own one percent or more of any class
of securities of such person.
     4. During the Restricted Period, the Employee shall not, directly or
indirectly, without AIG’s written consent, hire, solicit or encourage to cease
to work with AIG or any employee of AIG
     5. The Employee understands that the provisions of this Section IX.A may
limit the Employee’s ability to earn a livelihood in a business similar to the
business of AIG but the Employee nevertheless agrees and hereby acknowledges
that:
     (a) Such provisions do not impose a greater restraint than is necessary to
protect the goodwill or other business interests of AIG;

A-4



--------------------------------------------------------------------------------



 



     (b) Such provisions contain reasonable limitations as to time and scope of
activity to be restrained;
     (c) Such provisions are not harmful to the general public; and
     (d) Such provisions are not unduly burdensome to the Employee. In
consideration of the foregoing and in light of the Employee’s education, skills
and abilities, the Employee agrees that he shall not assert that, and it should
not be considered that, any provisions of Section IX.A otherwise are void,
voidable or unenforceable or should be voided or held unenforceable.
     6. It is expressly understood and agreed that, although the Employee and
the Company consider the restrictions contained in this Section IX.A to be
reasonable, if a judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Section IX.A or elsewhere in this Agreement is an unenforceable restriction
against the Employee, the provisions of the Agreement shall not be rendered void
but shall be deemed amended to apply as to such maximum time and territory and
to such maximum extent as such court may judicially determine or indicate to be
enforceable. Alternatively, if any court of competent jurisdiction finds that
any restriction contained in this Agreement is unenforceable, and such
restriction cannot be amended so as to make it enforceable, such finding shall
not affect the enforceability of any of the other restrictions contained herein.
     B. Nondisparagement
     The Employee agrees (whether during or after the Employee’s employment with
AIG) not to issue, circulate, publish or utter any false or disparaging
statements, remarks or rumors about AIG or the officers, directors or managers
of AIG other than to the extent reasonably necessary in order to (a) assert a
bona fide claim against AIG arising out of the Employee’s employment with AIG,
or (b) respond in a truthful and appropriate manner to any legal process or give
truthful and appropriate testimony in a legal or regulatory proceeding.
     C. Code of Conduct
     The Employee agrees to abide by all of the terms of the Company’s Code of
Conduct or the Director, Executive Officer and Senior Financial Officer Code of
Business Conduct and Ethics that continue to apply after termination of
employment.
     D. Confidentiality/Company Property
     The Employee acknowledges that the disclosure of this Agreement or any of
the terms hereof could prejudice AIG and would be detrimental to AIG’s
continuing relationship with its employees. Accordingly, the Employee agrees not
to discuss or divulge either the existence or contents of this Agreement to
anyone other than the Employee’s immediate family, attorneys or tax advisors,
and further agrees to use the Employee’s best efforts to ensure that none of
those individuals will reveal its existence or contents to anyone else. The
Employee shall not, without the prior written consent of AIG, use, divulge,
disclose or make accessible to any other person, firm, partnership, corporation
or other entity, any “Confidential Information” (as defined below), or any
“Personal Information” (as defined below); provided that the Employee may
disclose such information when required to do so by a court of competent
jurisdiction, by any

A-5



--------------------------------------------------------------------------------



 



governmental agency having supervisory authority over the business of AIG, as
the case may be, or by any administrative body or legislative body (including a
committee thereof) with jurisdiction to order the Employee to divulge, disclose
or make accessible such information; provided, further, that in the event that
the Employee is ordered by a court or other government agency to disclose any
Confidential Information or Personal Information, the Employee shall:
     (a) Promptly notify AIG of such order;
     (b) At the written request of AIG, diligently contest such order at the
sole expense of AIG; and
     (c) At the written request of AIG, seek to obtain, at the sole expense of
AIG, such confidential treatment as may be available under applicable laws for
any information disclosed under such order.
     Upon the Termination Date the Employee shall return AIG property,
including, without limitation, files, records, disks and any media containing
Confidential Information or Personal Information. For purposes of this
Section IX.D:
     “Confidential Information” shall mean information concerning the financial
data, strategic business plans, product development (or other proprietary
product data), customer lists, marketing plans and other, proprietary and
confidential information relating to the business of AIG or customers, that, in
any case, is not otherwise available to the public (other than by the Employee’s
breach of the terms hereof).
     “Personal Information” shall mean any information concerning the personal,
social or business activities of the officers or directors of the Company.
     E. Developments
     Developments shall be the sole and exclusive property of AIG. The Employee
agrees to, and hereby does, assign to AIG, without any further consideration,
all of the Employee’s right, title and interest throughout the world in and to
all Developments. The Employee agrees that all such Developments that are
copyrightable may constitute works made for hire under the copyright laws of the
United States and, as such, acknowledges that AIG is the author of such
Developments and owns all of the rights comprised in the copyright of such
Developments. The Employee hereby assigns to AIG without any further
consideration all of the rights comprised in the copyright and other proprietary
rights the Employee may have in any such Development to the extent that it might
not be considered a work made for hire. The Employee shall make and maintain
adequate and current written records of all Developments and shall disclose all
Developments promptly, fully and in writing to the Company promptly after
development of the same, and at any time upon request.
     “Developments” shall mean all discoveries, inventions, ideas, technology,
formulas, designs, software, programs, algorithms, products, systems,
applications, processes, procedures, methods and improvements and enhancements
conceived, developed or otherwise made or created or produced by the Employee
alone or with others, and in any way relating to the business or any proposed
business of AIG of which the Employee has been made aware, or the products or
services of AIG of which the Employee has been

A-6



--------------------------------------------------------------------------------



 



made aware, whether or not subject to patent, copyright or other protection and
whether or not reduced to tangible form, at any time during the Employee’s
employment with AIG.
     F. Cooperation
     The Employee agrees (whether during or after the Termination Date) to
cooperate:
     (a) With AIG in connection with any litigation or regulatory matters in
which the Employee may have relevant knowledge or information, and
     (b) With all government authorities on matters pertaining to any
investigation, litigation or administrative proceeding pertaining to AIG.
This cooperation shall include, without limitation, the following:
     (x) To meet and confer, at a time mutually convenient to the Employee and
AIG, with AIG’s designated in-house or outside attorneys for trial preparation
purposes, including answering questions, explaining factual situations,
preparing to testify, or appearing for deposition;
     (y) To appear for trial and give truthful trial testimony without the need
to serve a subpoena for such appearance and testimony; and
     (z) To give truthful sworn statements to AIG’s attorneys upon their request
and, for purposes of any deposition or trial testimony, to adopt AIG’s attorneys
as Employee’s own (provided that there is no conflict of interest that would
disqualify the attorneys from representing Employee), and to accept their record
instructions at deposition.
The Company agrees to reimburse Employee for reasonable out-of-pocket expenses
necessarily incurred by Employee in connection with the cooperation set forth in
this paragraph.
X. Enforcement
     If at any time (a) the Employee breaches any of the provisions of this
Agreement or (b) the Plan Administrator of the Plan determines that grounds
existed, on or prior to the Termination Date, including prior to the Effective
Date of the Plan, for AIG to terminate the Employee’s employment for “Cause” (as
defined in the Plan), (y) no further payments or benefits shall be due to the
Employee under this Agreement and/or the Plan; and (z) the Employee shall be
obligated to repay to AIG, immediately and in a cash lump sum, the amount of any
Severance Installments and other Severance benefits (other than any amounts
received by the Employee under Section IV.D, E or F) previously received by the
Employee under this Agreement and/or the Plan (which shall, for the avoidance of
doubt, be calculated on a pre-tax basis); provided that the Employee shall in
all events be entitled to receive accrued wages and expense reimbursement and
accrued but unused vacation pay as set forth in Section IV.A of the Plan.
     The Employee acknowledges and agrees that AIG’s remedies at law for a
breach or threatened breach of any of the provisions of Sections IX.A, B, D and
E of this Agreement would be inadequate, and, in recognition of this fact, the
Employee agrees that, in the event of such a breach or threatened breach, in
addition to any remedies at law, AIG, without posting any bond, shall be
entitled to obtain equitable relief in the form of specific

A-7



--------------------------------------------------------------------------------



 



performance, temporary restraining order, temporary or permanent injunction or
any other equitable remedy which may then be available. In addition, AIG shall
be entitled to immediately cease paying any amounts remaining due or providing
any benefits to the Employee pursuant to Section IV of the Plan upon a
determination by the “Plan Administrator” (as defined in the Plan) that the
Employee has violated any provision of Section IX of this Agreement, subject to
payment of all such amounts upon a final determination, by a court of competent
jurisdiction, that the Employee had not violated Section IX of this Agreement.
XI. General Provisions
     A. No Waiver; Severability
     A failure of the Company or any of the Releasees to insist on strict
compliance with any provision of this Agreement shall not be deemed a waiver of
such provision or any other provision hereof. If any provision of this Agreement
is determined to be so broad as to be unenforceable, such provision shall be
interpreted to be only so broad as is enforceable, and in the event that any
provision is determined to be entirely unenforceable, such provision shall be
deemed severable, such that all other provisions of this Agreement shall remain
valid and binding upon the Employee and the Releasees.
     B. Governing Law
     THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE WHOLLY
PERFORMED WITHIN THAT STATE, WITHOUT REGARD TO ITS CONFLICT OF LAWS PROVISIONS
OR THE CONFLICT OF LAWS PROVISIONS OF ANY OTHER JURISDICTION WHICH WOULD CAUSE
THE APPLICATION OF ANY LAW OTHER THAN THAT OF THE STATE OF NEW YORK. THE
EMPLOYEE CONSENTS TO THE EXCLUSIVE JURISDICTION OF THE FEDERAL AND STATE COURTS
IN NEW YORK.
     C. Entire Agreement/Counterparts
     This Agreement constitutes the entire understanding and agreement between
the Company and the Employee with regard to all matters herein. There are no
other agreements, conditions, or representations, oral or written, express or
implied, with regard thereto. This Agreement may be amended only in writing,
signed by the parties hereto. This Agreement may be signed in counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.
     D. Notice
     For the purpose of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given if delivered: (a) personally; (b) by overnight courier service;
(c) by facsimile transmission; or (d) by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses, as
set forth below, or to such other address as either party may have furnished to
the other in writing in accordance herewith; provided that notice of change of
address shall be effective only upon receipt. Notices shall be deemed given as
follows: (x) notices sent by personal delivery or overnight courier shall be
deemed given when delivered; (y) notices sent by facsimile transmission shall be
deemed given upon the

A-8



--------------------------------------------------------------------------------



 



sender’s receipt of confirmation of complete transmission; and (z) notices sent
by United States registered mail shall be deemed given two days after the date
of deposit in the United States mail.

A-9



--------------------------------------------------------------------------------



 



If to Executive, to the address as shall most currently appear on the records of
the Company.
If to the Company, to:
American International Group, Inc.
70 Pine Street
New York, NY 10270
Fax: 212-770-1584
Attn: General Counsel

         
Attn:
       
 
 
 
   

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
EMPLOYEE

         
By:
       
 
 
 
Name:
Title:    

AMERICAN INTERNATIONAL GROUP, INC.

         
By:
       
 
 
 
Name:    
 
  Title:    
 
       
By:
       
 
 
 
Name:
Title:    

A-10